Case 5:17-cv-01261-FMO-SP Document 177 Filed 08/05/19 Page 1 of 1 Page ID #:2300



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES – GENERAL

   Case No.        ED 17-cv-01261 VAP (SPx)                            Date 8/5/2019
   Title Curtis Markson, et al v. CRST International Inc., et al



   Present: The Honorable VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


                  Beatrice Herrera                                       Myra Ponce
                    Deputy Clerk                                       Court Reporter


      Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):

                   Marc M. Seltzer                         James V. Dick/R. Jay Taylor, Jr. (CRST)
                   Steven Sklaver                             Drew R. Hansen (C.R. England)
                 Robert J. Wasserman                             Jeff T. Olsen (Western Exp)
                                                              J. Brent Justus (Schneider Nat’l)
                                                                Jessica Farley (Southern Ref )

   Proceedings:        SCHEDULING CONFERENCE


          Court and counsel confer re case and settlement status. The settlement conference shall
  be conducted no later than September 1, 2020. The parties shall ﬁle a joint report no later than 10
  days after the settlement conference regarding the progress of mediation. The parties elect to
  proceed with Settlement Procedure No. 3, private mediation. The parties shall ﬁle a joint report
  by no later than September 9, 2019, informing the Court of the selected mediator.

          The Court sets the deadline schedule as to the Motion for Class Certiﬁcation Motion set
  forth in a separate Civil Trial Scheduling Order to be ﬁled and served on counsel by the clerk. Upon
  resolution of the Motion for Class Certiﬁcation, the Court will set further deadline dates as
  ordered.

          IT IS SO ORDERERED.


  cc: ADR Program


                                                                                             ____ : _18_
   Page 1 of 1                           CIVIL MINUTES – GENERAL
                                                                             Initials of Deputy Clerk: bh
